DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

This communication is in response to applicant’s response to a Non-Final Office Action submitted on February 05, 2021 and to acknowledgment of Terminal Disclaimers.

Terminal Disclaimers Accepted/Approved

The Electronic Terminal Disclaimers filed on February 05, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of U.S. Patents No. 10,325,459 B2 and No. 10,325,458 B2 have been accepted. The terminal disclaimers have been recorded. 


Reason for Allowance

Claims 1-7 are allowable.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 1, comprising among other limitations: an LED driver electronically coupled to a first power source, a backup battery containing enough 

As to claims 2-7 directly/indirectly depend from allowed claim 1 and therefore are allowed for the same reason/s.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are to show the state of art.

U.S. Publication No. 2017/0268744 A1 of Hsia, disclose a light-emitting diode (LED) luminaires that adopt LED light strips mounted on a flat mount surface of a luminaire body. The LED light strips are substantially covered by a curved light exit window with a surface of corrugated, long, narrow cuts. Light rays emitting at different 

U.S. Publication No. 2013/0127362 A1 of Trainor et al., disclose an emergency lighting module for providing emergency power to a solid state luminaire. The emergency lighting module includes a first input configured to receive a DC input voltage from the solid state luminaire, a second input configured to receive a status signal indicative of the status of an AC line voltage, and a first output configured to supply a DC output voltage to the solid state luminaire. The emergency lighting module is configured to supply the DC output voltage to the solid state luminaire in response to a reduction of the AC line voltage.

U.S. Publication No. 2014/0292198 A1 of Sanders et al., disclose an illumination system which houses LEDs on Printed Circuit Boards (PCB) in a lightweight, metal or 

U.S. Publication No. 2016/0141914 A1 of McBryde et al., disclose methods and systems for emergency lighting are disclosed. Embodiments of the invention provide a solid-state lighting system, light fixture or a collection of light fixtures, with a control input that is used to cause the system to dim to a specific level during an outage in order to conserve power in a building where power is backed up by an emergency inverter or a back-up generator. With embodiments of the invention, there is no need to run a separate power feed, as might otherwise be required for keeping distributed batteries charged or for running specified emergency-only fixtures from back-up power. In some embodiments the solid-state lighting system includes an occupancy sensor wherein the specified light output level is determined at least in part based on the occupancy of a room. In some embodiments, the system can be selectively configured for the specified output level.
U.S. Publication No.  2016/0286619 A1 of Roberts et al., disclose a lighting fixture includes an outer frame, a solid-state light source, a lens, and a sensor module connector. Driver circuitry is coupled to the outer frame and provides one or more drive signals for powering the light source. The lens is supported by and attached to the outer frame. The solid-state light source is mounted to the outer frame and at least partially surrounded by the lens, such that at least a portion of the light provided by the solid-state light source is transmitted through the lens towards an area of interest. The sensor 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562.  The examiner can normally be reached on Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






	/SISAY YACOB/						February 13, 2021           Primary Examiner, Art Unit 2685